Citation Nr: 0110242	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  94-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether the veteran's character of discharge for the period 
of service from March 1984 to June 1986 is a bar to benefits 
administered by the VA.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant had honorable service from March to June 1979 
and from July 1979 to July 1983.  He also had service from 
March 28, 1984, to June 30, 1986; the character of discharge 
from this period of service is the subject of this appeal.

This appeal arose from a December 1993 administrative 
decision of the St. Petersburg, Florida, RO which determined 
that the appellant's discharge for the period of service from 
March 28, 1984, to June 30, 1986, was issued under 
dishonorable conditions.  He testified at hearings before RO 
personnel in July 1993 and August 1994.  A hearing was also 
held in October 1996 before the undersigned member of the 
Board of Veterans' Appeals (Board) sitting in Washington, DC.  
In January 1997, this case was remanded for additional 
development.  In February 1999 the Board denied the claim.  
The appellant filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).

In June 2000, the VA General Counsel and the appellant's 
attorney filed a Joint Motion for Remand and to Stay Further 
Proceedings.  The parties requested that the Court vacate the 
Board's February 1999 decision and remand the matter so the 
Board could offer reasons and bases for its conclusion that 
the appellant's conduct was willful and persistent and so the 
Board could consider the "minor offense" exception 
contained in 38 C.F.R. § 3.12(d)(4).  The Court granted the 
Joint Motion later that month, which vacated and remanded the 
matter on appeal.


FINDING OF FACT

The appellant's discharge from service in June 1986 was based 
upon willful and persistent misconduct involving a period of 
absence without leave and a refusal to obey a lawful order.


CONCLUSION OF LAW

The appellant's discharge from service in June 1986 is 
considered for VA purposes as having been under dishonorable 
conditions as a result of willful and persistent misconduct.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 101(2) (West 1991); 
38 C.F.R. § 3.12 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the current appeal.  This is true 
because the VA has already fulfilled the notice and duty to 
assist requirements of the Veterans Claims Assistance Act.  
All relevant facts have been properly developed to the extent 
possible.  This case was previously remanded by the Board for 
further development.  The veteran testified at a total of 
three hearings on this matter.  In addition, the voluminous 
record includes service personnel records from the period of 
service under consideration, several memoranda of 
consideration from the United States Army Board for 
Correction of Military Records (ABCMR), filings and a copy of 
the order pertaining to a similar claim made by the appellant 
in the United States District Court, Middle District of 
Florida, Orlando Division (U.S. District Court), and numerous 
written statements prepared by the appellant and his 
representative.  

The appellant has indicated that there are additional records 
from government sources which have not been made available, 
although it is not clear that these records are relevant to 
the present claim.  Regardless, an August 1995 Order from the 
U. S. District Court judge concluded that all government 
sources except the United States Attorney had provided 
documents requested by the appellant to the extent they were 
available.  In particular, the Board notes that the U. S. 
District Court judge found that the United States Army had 
made good faith efforts to search for records responsive to 
the appellant's request and that the methods used were 
reasonably expected to produce the information requested.  
Thus, it appears reasonably certain that further efforts to 
obtain these records would be futile.

In any event, the appellant has not made VA aware of any 
records relevant to the present claim, which he had 
adequately identified, that have not been associated with the 
claims folder.  Although he has indicated that all service 
medical records from the period in service in question have 
not been associated with the claims folder, the record 
reveals that he and VA have made numerous efforts to obtain 
such records.  It would appear reasonably certain that 
further efforts to obtain these records would be futile.  
Regardless, he has not asserted how service medical records 
dated prior to his period of AWOL in April 1986 might be 
relevant to the claim.  The Board notes that the record 
contains a medical record dated after his period of AWOL; a 
psychiatric examination report dated after his period of 
AWOL; and a signed statement indicating that he acknowledged 
that a service separation examination was not provided for 
the period of service in question.  Further, a November 1993 
response from the National Personnel Records Center (NPRC) 
indicated that available records pertaining to the 
appellant's discharge in June 1986 had been forwarded to the 
RO.

Thus, as sufficient data exists to address the merits of the 
appellant's character of discharge claim, the Board concludes 
that the VA has adequately fulfilled its statutory duty to 
assist the veteran in the development of his claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also, 
Murphy v. Derwinski, 1 Vet. App. 78 (1990) and Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

In addition, the appellant has been notified of the 
information necessary to substantiate his claim.  A letter 
from the RO dated in May 1993 informed the appellant of the 
significance of character of discharge determinations in 
relations to claims for VA benefits.  Further, he was 
provided a copy of 38 C.F.R. § 3.12 at that time.  In 
addition, he was advised of his right to submit evidence 
pertinent to his claim, and in particular, it was recommended 
that he submit a statement as to the reasons for any 
unauthorized absences from service.  He was further advised 
of the information necessary to substantiate his claim in 
November 1994 and October 1998 supplemental statements of the 
case, in the February 1999 Board decision, and in the June 
2000 Joint Motion.  Under these circumstances, the Board 
finds that adjudication of this appeal, without referral to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 1991).  In order to be eligible 
for VA benefits, an individual must establish that the period 
of service on which the claim is based was terminated under 
conditions other than dishonorable.  In this regard, Congress 
has conferred upon VA authority to adjudicate, for the 
purpose of administering VA benefits only, whether a 
discharge is under honorable or dishonorable conditions.  
Under certain circumstances, a discharge or release will be 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d) (2000).  Such circumstances "include[] a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct. A discharge because of a minor offense 
will not, however, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious."  38 C.F.R. § 3.12(d)(4) (2000). 

The veteran's service records indicated that he was sent to 
Greece for duty in September 1985.  On or about April 4, 
1986, he absented himself from his unit without authority 
(AWOL).  On April 7, 1986, he turned himself into military 
authorities at Ft. Belvoir, Virginia.  In a written statement 
dated April 7, he stated that he had come to the conclusion 
that he wanted to renounce his United States citizenship.  He 
stated that his work in service had become "monotenous" 
[sic].  He further stated that "I . . . made my decision and 
can't turn back on it now." 

An investigator statement, dated April 18, 1996, noted that 
when the appellant surrendered to military authorities on 
April 7, he stated that "under no circumstances" would he 
return to Greece and that if the military police attempted to 
return him to Greece, "he would leave at the first possible 
chance."  It was also noted that the appellant refused to 
sign additional forms at that time for transportation or a 
uniform.

Three written statements from fellow servicemembers, 
including two prepared by an officer and a military policeman 
who investigated the appellant's conduct, dated April 18, 
1996, reveal their eyewitness accounts of the appellant's 
refusal to comply with a lawful order on that date.  These 
records show that the appellant refused an order to sign a 
form which was required to facilitate his return to his unit 
in Greece. 

The appellant has consistently stated that he had left Greece 
because there were security violations in his unit, but that 
his commander had failed to take any actions to correct the 
situation once he was informed of them by the appellant.  He 
has also reported numerous other problems which had developed 
in the months and weeks prior to going AWOL.  He reported 
that he had been married shortly before he was sent to Greece 
and that his wife was not able to accompany him to Greece.  
He also reported numerous medical problems shortly before 
going AWOL which included complications from the removal of 
his wisdom teeth, eye problems, fatigue, and headaches.

On April 11, 1986, the appellant's defense counsel requested 
a psychiatric evaluation, noting that he exhibited delusional 
behavior and thought processes.  She stated that he was 
unable to respond to normal conversation and had requested 
termination of his citizenship.  His counsel also noted that 
he would need another counsel since she did have the 
requisite security clearance to speak openly with the 
veteran.  A psychiatric evaluation was performed on April 14, 
1986.  The physician quoted the appellant as stating, "will 
not return to Greece and if I have to go to jail instead I 
will."  He also informed the physician that he had returned 
to the United States in order to facilitate his change in 
citizenship because "if he attempted to this in Greece they 
would simply call his unit and return him to unit control."  
While his request to terminate his citizenship was described 
as unusual, no thought disorder was found.  In fact, given 
his stated goal, his thoughts and ideas were described as 
"well-organized and logical."  There was no evidence of any 
past treatment for any psychiatric complaints.  No 
psychiatric disorder was identified. 

While he was pending trial by court-martial for the AWOL 
offense (under Uniform Code of Military Justice (UCMJ) 
Article 86) and for the willful disobedience of a lawful 
command (under UCMJ Article 90) in May 1986, the appellant 
signed a statement noting, inter alia, that he was 
voluntarily requesting a discharge for the good of the 
service; that he acknowledged his guilt of the charges; and 
that he understood that he might be discharged under OTHC if 
his request for discharge were accepted.  The form he signed 
also stated that he understood that, as a result of such a 
discharge, "that [he] may be ineligible for many or all 
benefits administered by the [VA]".

The veteran requested that his character of discharge be 
upgraded, and in July 1989 the ABCMR found that there was no 
basis to change his character of discharge.  It also noted 
that in April 1987 the Army Discharge Review Board had 
unanimously denied a request for upgrade of his discharge.  
The ABCMR noted that the veteran had chosen to request an 
administrative discharge rather than risk the consequences of 
a court martial.  It was commented that while he may think 
that he made the wrong choice, he should not be allowed to 
change his mind at this late date.  It was also found that 
the discharge proceedings had been conducted in compliance 
with the law and regulations in effect at the time and that 
the character of his discharge was commensurate with his 
overall military service.

The veteran testified at a hearing before RO personnel in 
July 1993.  He stated that after going AWOL his superiors had 
wanted him to return to Greece and that he had decided not to 
return.  He stated that he did not realize that he would get 
an other than honorable discharge when he accepted the 
discharge, although he acknowledged that he had signed the 
discharge paperwork to avoid a court martial.

The December 1993 administrative decision found that the 
veteran had had ample opportunity to rectify the situation 
that had lead to his going AWOL and to his discharge.  It 
noted his continued failure to comply with a lawful order to 
return to his unit in Greece and to resolve his problems.  
These actions were found to constitute willful and persistent 
misconduct.

The veteran filed a civil suit concerning his discharge in 
November 1993.  He argued that there were mitigating 
circumstances that the United States Army had not taken into 
consideration, such as the fact that the was trying to report 
security violations, that there were international tensions 
in the region during the time that he served there, and that 
he had medical, dental and family problems.  He also argued 
that the Army had violated its own rules and regulations when 
they ordered him to return to Greece after his AWOL, by 
incarcerating him for two weeks without preferring any 
charges, by forcing him to perform duties beneath his 
paygrade and by not considering his mitigating circumstances.  
Finally, he contended that he had ineffective assistance of 
counsel at the time of his discharge. The U. S. District 
Court concluded in August 1995 that, based upon the evidence 
of record, the decisions of the Army Discharge Review Board 
and the ABCMR were reasonable.  The U. S. District Court did 
not find that their decisions were arbitrary, capricious or 
contrary to law.  There was also no indication that the 
United States Army or various other government organizations 
failed to search for records to aid in his defense, as he 
alleged.  Finally, the U. S. District Court determined that 
his claim that he had ineffective assistance of counsel would 
not be considered since it had not been properly raised 
before the Board for Correction of Military Records first, 
although it was felt he might have a "colorable" claim.

The veteran testified at another personal hearing in August 
1994.  He stated that he had not wanted to remain in Greece 
because he had perceived it to be a situation where his 
fellow service members did not care about the security 
violations he reported and where extracurricular activities 
were more important than the official duties.  He stated that 
he "wasn't going to sit around and wait" for things to 
improve in Greece, so he took it upon himself to report the 
security violations to others in the United States.  He 
acknowledged that his actions were likely a mistake and 
attributed this, in part, to his youth at that time.  He 
stated that he refused to return to Greece when ordered due 
to his perception that the security violations had not been 
corrected; that his commanding officer did not care; and 
because he believed he had already been dropped from the 
rolls of his unit in Greece.  He then commented that he did 
not know that he would get a dishonorable discharge for VA 
purposes; he thought that he would receive a general 
discharge.

In October 1996, the appellant testified at a hearing before 
the undersigned member of the Board.  He stated that the 
order instructing him to return to Greece was illegal.  His 
representative stated that in January 1996 the appellant had 
filed a motion to the ABCMR to reconsider its previous denial 
of his earlier request to upgrade his discharge.  

The ABCMR found in May 1998 that the appellant had failed to 
present any evidence that would suggest that he did not 
understand his rights at the time of his separation or the 
consequences of signing the request for discharge in lieu of 
court martial.  The ABCMR also found that he had been 
provided effective assistance of counsel.  The report noted 
that his first counsel properly withdrew when it was found 
that she did not have the proper security clearance to review 
records that he said would mitigate the circumstances of his 
AWOL period.  That it took two weeks to find and appoint a 
replacement was not considered unusual or an unduly long 
period of time by the ABCMR.  At the time of his discharge 
(and at the time that he signed the discharge request) he was 
represented by a member of the Judge Advocates General's 
Corps, a military attorney.  It was also found that since he 
was a flight risk, confinement was necessary pending his 
discharge; he was assigned the usual menial tasks assigned to 
all detainees.  It was concluded that the evidence of record 
did not warrant a reversal of the ABCMR prior decision to 
deny an upgrade in his character of discharge.

The ABCMR noted that the Manual for Courts-Martial (Manual) 
listed the maximum punishment for less than 30 days AWOL to 
be six months at hard labor with forfeiture of two thirds pay 
for six months.  It also noted that the Manual listed the 
maximum punishment for willful disobedience of a commissioned 
officer as dishonorable discharge, five years confinement at 
hard labor with total forfeiture of pay.  The ABCMR opined 
that even taking the appellant's version of the circumstances 
of the AWOL as true, a conviction was likely.

The Board concludes that the appellant's conduct was willful 
and persistent.  That is to say, a review of the record 
reveals that his deliberate misconduct persisted over a 
prolonged period.  The record shows that his wrongdoing 
lasted for at least several weeks and was completely 
voluntary.  His statements during his April 16 psychiatric 
examination reveal that he had thought through his actions 
prior to going AWOL on April 4 and that he made the conscious 
choice to go AWOL because it would give him the best 
opportunity to attain his goal of terminating his United 
States citizenship.  During that examination, he informed the 
physician that he had returned to the United States in order 
to facilitate his change in citizenship because "if he 
attempted to this in Greece they would simply call his unit 
and return him to unit control."  The physician described 
these thoughts as "well-organized and logical."  Thus, his 
decision to go AWOL was deliberate and premeditated.

After his AWOL episode, on April 7, the appellant provided a 
written statement to military authorities and stated his 
intention to continue his misconduct.  He stated, "I . . . 
made my decision and can't turn back on it now."  The April 
1996 investigator's statement also corroborates this 
conclusion that the appellant's conduct was deliberate and 
persistent as he reported that when the appellant surrendered 
to military authorities after his AWOL episode, he stated 
that "under no circumstances" would he return to Greece and 
that if the military police attempted to return him to 
Greece, "he would leave at the first possible chance."  His 
conduct involved more than a refusal to return to Greece.  
The appellant also refused to sign additional forms at that 
time for transportation or a uniform.

Further records indicate that the appellant's offensive 
conduct endured for several weeks beyond his AWOL episode and 
that his actions remained deliberate.  First, during his 
April 14 psychiatric evaluation, he persisted in asserting 
that he would not return to Greece.  Further, he indicated 
that it was a conscious decision and that he was aware of the 
consequences of his conduct when he told the physician that 
he "will not return to Greece and if I have to go to jail 
instead I will."

Finally, three written statements, including two prepared by 
an officer and a military policeman who investigated the 
appellant's conduct, dated April 18, 1996, reveal their 
eyewitness accounts of the appellant's refusal to comply with 
a lawful order which would have commenced the process of 
returning him to his duty station in Greece.  Thus, the 
evidence shows that his AWOL episode was premeditated and 
that, throughout most of April 1986, before and after his 
AWOL period, the appellant intentionally and repeatedly 
refused to return to his unit in Greece.  For these reasons, 
the Board finds his conduct was willful and persistent.

The Board has considered the "minor offense" exception 
contained in 38 C.F.R. § 3.12(d)(4) and has concluded that 
this exception does not apply in this case.  The regulation 
provides that "[a] discharge because of a minor offense will 
not, however, be considered willful and persistent misconduct 
if service was otherwise honest, faithful and meritorious."  
38 C.F.R. § 3.12(d)(4) (2000).  The Board acknowledges, as it 
did in its February 1999 decision, that until April 3, 1986, 
the appellant's period of service appeared honest, faithful, 
and meritorious.  However, as noted above, there was 
obviously some forethought involved in the appellant's 
decision to go AWOL.  The Board does not deem such service, 
while the veteran was actively planning to absent himself 
from his unit without authorization, to be honest or 
faithful.  In any event, as the Board concludes that the 
appellant's misconduct was not a minor offense, it need not 
reach the question as to whether his service was otherwise 
honest, faithful, and meritorious.

The appellant appears to argue that his offenses should be 
considered minor because he was only AWOL for three days and 
because of various mitigating circumstances, including health 
and marital problems in addition to his belief that, in 
essence, he was directed by a higher moral authority to relay 
his concerns about security in Greece to those in command in 
the United States.  However, altruistic motives alone did not 
prompt him to go AWOL.  In his April 7, 1986, written 
statement, he indicated that boredom had played into his 
decision to return to the United States.  He reported that 
his work in service had become "monotenous" [sic].  

However, when one views the evidence in its totality, his 
offenses are not minor.  He had multiple offenses which 
encompassed more than his three days of AWOL.  In addition, 
the Board is not persuaded that any of the factors he listed 
have the effect of making his misconduct only a minor 
offense.  The Board notes that there were other means of 
resolving his medical and marital problems and of relaying 
his concerns about security in Greece to those in command in 
the United States which would not have involved a period of 
AWOL or disobeying a lawful order.  

In addition, the Board finds that the appellant's offenses 
are not minor as the penalties under military law for these 
offenses were significant.  The maximum punishments for his 
offenses were considerable:  six months at hard labor with 
forfeiture of two thirds pay for six months for the AWOL 
offense and dishonorable discharge, five years confinement at 
hard labor with total forfeiture of pay for willful 
disobedience of a commissioned officer.  Further, the Court 
has repeatedly found that an AWOL offense "is the type of 
offense 'that would interfere with [an] appellant's military 
duties, indeed preclude their performance, and thus could not 
constitute a minor offense.'"  Struck v. Brown, 9 Vet. App. 
145, 153 (1996) (quoting Cropper v. Brown, 6 Vet. App. 450, 
452-53 (1994).  See also Winter v. Principi, 4 Vet. App. 29 
(1993).

In conclusion, it is found that the preponderance of the 
evidence shows that the appellant's character of discharge 
for the March 1984 to June 1986 period of service is a bar to 
VA benefits.


ORDER

The character of the veteran's discharge for the March 1984 
to June 1986 period of service is a bar to VA benefits.  The 
appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

